RAWLINSON, Circuit Judge,
dissenting:
I respectfully dissent. The majority concludes that the County failed to meet its burden of showing that its actions were reasonable under the circumstances. As discussed below, I disagree that the County bore the burden of proof. Nevertheless, the record in this case reflects that the County produced sufficient evidence of reasonableness.
Denise Seely, a County caseworker, submitted a declaration that she met with the child after a report of domestic violence in the child’s home. The child was interviewed during school hours and was given the choice of being interviewed “in private or in the company of another adult.” After the child chose to be interviewed without “the company of another adult,” he was interviewed briefly.
In opposition to the County’s summary judgment motion, the child’s father submitted an affidavit stating only that “a woman” took his son out of class, and that the “meeting” lasted “for approximately one half-hour.” There was no assertion of coercion, threats or use of force.
As the party opposing summary judgment, the child’s father had the burden of establishing a material issue of fact on the reasonableness inquiry. See Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th Cir.2001) (en banc) (‘When the nonmoving party has the burden of proof at trial, the moving party need only point out that there is an absence of evidence to support the non-moving party’s case.”) (citations and internal quotation marks omitted); see also Meyers v. Redwood City, 400 F.3d 765, 770 (9th Cir.2005) (“In order to prevail on [his] search and seizure claim, the Plaintiff[] must demonstrate that the Defendants ... unreasonably seized the ... person[ ] ... ”) (citations and internal quotation marks omitted). Because the Plaintiff failed to meet this burden, the district court judge properly granted summary judgment in favor of the County. I would affirm that judgment.